Citation Nr: 0106018	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for skin 
lesions, claimed secondary to Agent Orange exposure.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
respiratory disorder, claimed secondary to Agent Orange 
and/or asbestos exposure.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
blood disorder, claimed secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 1998, which denied entitlement to service 
connection for skin lesions, a respiratory disorder, and a 
blood disorder, claimed secondary to Agent Orange exposure, 
on the basis that new and material evidence had not been 
submitted to reopen previously denied claims.  

In reviewing the file, the Board notes that entitlement to 
service connection for skin lesions, a respiratory disorder, 
and a blood disorder, claimed secondary to Agent Orange 
exposure, was denied by the RO in July 1995.  In that same 
decision, the RO denied the veteran's request to reopen his 
claim for entitlement to service connection for residuals of 
a head injury, on the basis that new and material evidence 
had not been submitted since a December 1986 Board decision 
had denied that issue.  The veteran submitted a notice of 
disagreement as to all of these issues, which was received in 
September 1995, and a statement of the case was issued in 
July 1996.  

However, a substantive appeal was not received until October 
1997, and the RO determined that the substantive appeal was 
not timely filed, in a decision dated in May 1998.  A notice 
of disagreement with that timeliness determination was 
received in June 1998.  However, there is no evidence that 
the RO issued a statement of the case in response.  When a 
claimant submits a timely notice of disagreement, he must be 
furnished a statement of the case.  38 U.S.C.A. § 7105(d)(1) 
(West 1991); Manlicon v. West, 12 Vet.App. 238 (1999); 
38 C.F.R. § 19.26 (2000).  There is no evidence that the 
veteran withdrew his notice of disagreement; to the contrary, 
he has continued to express contentions concerning the 
timeliness issue.  Consequently, the veteran must be 
furnished a statement of the case as to that issue.  

Additionally, because the characterization and required 
development of the remaining issues is dependent upon the 
outcome of that determination, that issue is inextricably 
intertwined with the issues on appeal, and appellate 
consideration of such issues must be deferred pending the 
outcome of the timeliness determination.  At his hearing 
before the undersigned in August 2000, the veteran also 
raised the issue of entitlement to service connection for a 
respiratory disorder based on asbestos exposure.  This matter 
must be developed as well.

Further, concerning the issue of new and material evidence to 
reopen a claim for entitlement to service connection for 
residuals of a head injury, as noted above, this was included 
in the appeal which the RO, in May 1998, determined was not 
timely filed.  However, the issue was not included in the 
subsequent development of the appeal which is currently 
before the Board, despite the veteran's having continued to 
raise this issue, including in his substantive appeal 
received in February 1999, and in his hearing before the 
undersigned in August 2000.  Whether or not a perfected 
appeal as to that issue currently exists is dependent upon 
the timeliness issue, discussed above.  Consequently, that 
issue is inextricably intertwined with the certified issues 
as well.  

Accordingly, this case is REMANDED for the following:

1.  The issue of timeliness of a 
substantive appeal from a July 1995 rating 
decision should be reexamined, in light of 
the notice of disagreement received in 
June 1998.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
statement of the case as to that issue, 
and afforded an opportunity to perfect 
that appeal with a substantive appeal 
prior to taking further action on the 
claims.  

2.  Thereafter, the RO should take 
appropriate action on the underlying 
issues developed for appellate 
consideration, based on the outcome of the 
timeliness issue, including consideration 
of such portions of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) as 
may be applicable.  

3.  In considering the claims, the RO 
should also address the issues of service 
connection for a respiratory disorder, 
based on asbestos exposure, raised in his 
hearing before the undersigned in August 
2000, and whether new and material 
evidence has been received to reopen a 
previously denied claim for service 
connection for head injury residuals, as 
applicable, in light of the above 
determinations and VCAA.  
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





